NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                       ___________

                                       No. 18-1156
                                       ___________

                                  MARK S. FRAZIER,
                                             Appellant

                                             v.

                            CITY OF PHILADELPHIA;
                      COMMONWEALTH OF PENNSYLVANIA
                      ____________________________________

                     On Appeal from the United States District Court
                          for the Eastern District of Pennsylvania
                             (E.D. Pa. Civ. No. 2:17-cv-04597)
                  District Judge: Honorable Nitza I. Quiñones Alejandro
                       ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  September 4, 2018

            Before: GREENAWAY, JR., BIBAS and ROTH, Circuit Judges

                              (Opinion filed: June 21, 2019)
                                     ___________

                                        OPINION*
                                       ___________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       In a second amended complaint (“the Complaint”), Mark Frazier purported to sue

various parties alleged to have stolen Frazier’s intellectual property, the sale of which

was allegedly used to fund a years-long harassment campaign against him. Frazier’s

pleading appeared to raise claims for wrongful arrest and other civil rights violations, as

well as claims for copyright infringement.

       The District Court, having granted Frazier permission to proceed in forma

pauperis, screened the Complaint under 28 U.S.C. § 1915(e)(2)(B). The District Court

dismissed the Complaint, with prejudice, for failure to state a viable claim, see 28 U.S.C.

§ 1915(e)(2)(B)(ii), and for being “abusive of the judicial process” and thus “malicious”

under 28 U.S.C. § 1915(e)(2)(B)(i), insofar as Frazier previously litigated cases based on

identical allegations of fact. The District Court, moreover, concluded that any further

attempts by Frazier to amend his pleading would be futile. This appeal followed.

       We have jurisdiction under 28 U.S.C. § 1291. Our review of a dismissal under 28

U.S.C. § 1915(e)(2)(B)(ii) is de novo. Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir.

2000). Our review of a dismissal under 28 U.S.C. § 1915(e)(2)(B)(i), is for abuse of

discretion unless the District Court applied legal precepts (in which case it is de novo).

See Deutsch v. United States, 67 F.3d 1080, 1083 (3d Cir. 1995). Our review of the

District Court’s refusal to permit additional amendment of a pleading is for abuse of



                                              2
discretion, but a determination that amendment would be futile is reviewed de novo. U.S.

ex rel. Schumann v. Astrazeneca Pharm. L.P., 769 F.3d 837, 849 (3d Cir. 2014).

       On appeal, Frazier focuses on the District Court’s dismissal of the Copyright Act

claims.1 Those claims were adequately pleaded, Frazier contends, as he used the very

“format provided by the 2004 Federal Rules of Civil Procedure.” Br. at 2. According to

Frazier, “all a plaintiff needs to do [to adequately plead a copyright infringement claim]

is to have [his] work registered with the U.S. copyright office and plead that the work

was copied without authorization.” Br. at 3. We disagree with Frazier’s assessment, for

the reasons given below, and otherwise conclude that Frazier failed to state a claim.

Accordingly, we will affirm the District Court’s order dismissing the Complaint.2




1
  Frazier’s opening brief does not address in any meaningful way the District Court’s
legal determinations as to his civil rights claims—those determinations variously being
that the claims were not cognizable under 42 U.S.C. § 1983, or lacked sufficient
supporting factual material, or were subject to an immunity doctrine, or were plainly
time-barred. Frazier thus has waived challenges he might have brought to those
determinations. See Laborers’ Int’l Union of N. Am., AFL-CIO v. Foster Wheeler Corp.,
26 F.3d 375, 398 (3d Cir. 1994) (“An issue is waived unless a party raises it in its
opening brief, and for those purposes ‘a passing reference to an issue . . . will not suffice
to bring that issue before this court.’”) (citation omitted); see also Emerson v. Thiel Coll.,
296 F.3d 184, 190 n.5 (3d Cir. 2002) (per curiam) (applying waiver doctrine to pro se
appeal). Even absent waiver, though, we would affirm the dismissal of Frazier’s civil
rights claims for substantially the reasons given in the District Court’s opinion.
2
  In light of this disposition, we do not reach the issue of the District Court’s
‘maliciousness’ determination under 28 U.S.C. § 1915(e)(2)(B)(i). In addition, we note
that Frazier’s appeal of the District Court’s subsequently issued order declining to recuse
(CA No. 18-1371) will be addressed in a separate opinion.
                                               3
       Dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii) is proper if the pleading party fails

to allege sufficient factual matter that, if accepted as true, could “state a claim to relief

that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)); see also Tourscher v. McCullough,

184 F.3d 236, 240 (3d Cir. 1999). While this “plausibility standard” is not a “probability

requirement,” it does call for the pleading to show “more than a sheer possibility that the

defendant has acted unlawfully.” Iqbal, 556 U.S. at 678. In that vein, the pleading party

must allege “enough facts to raise a reasonable expectation that discovery will reveal

evidence of the necessary element[s]” of her claim. Phillips v. Cty. of Allegheny, 515
F.3d 224, 234 (3d Cir. 2008) (citation and internal quotation marks omitted).

       A plaintiff wishing to adequately plead a copyright infringement claim,

specifically, must plausibly allege both: “(1) ownership of a valid copyright; and (2)

unauthorized copying of original elements of the plaintiff’s work.” Dun & Bradstreet

Software Servs., Inc. v. Grace Consulting, Inc., 307 F.3d 197, 206 (3d Cir. 2002). To

satisfy that second element, the plaintiff must supply plausible allegations of fact

“showing not only that the defendant had access to a copyrighted work, but also that there

are substantial similarities” between the original work and the one purportedly produced

via plagiarism. Dam Things from Denmark, a/k/a Troll Co. ApS, v. Russ Berrie & Co.,

Inc., 290 F.3d 548, 561 (3d Cir. 2002).3



                                               4
       With all of that in mind, we turn to Frazier’s Complaint. Despite multiple

opportunities to fix the defects in his copyright infringement claims, Frazier provided

almost no details about the “several original works of authorship,” Compl. at ¶ 2, he

allegedly registered with the U.S. Copyright Office. He offered only a generalized,

exemplary list of his copyrighted “wares.” See Compl. at ¶ 5 (listing the “ITDSC ‘Do-It-

Yourself-In-Minutes’ Portable Fireplace Generation Technique” as one of the “wares”).

But Frazier did attach to his pleading an exhibit purportedly reflecting search results from

the U.S. Copyright Office’s online database, and those results show at least superficially

that Frazier is the owner of several copyrights. With a third chance to amend, then,

Frazier may have been able to plausibly plead the element of valid copyright ownership.

       Nevertheless, the District Court was correct that another opportunity for Frazier to

amend would be futile. For even with the liberal construction afforded to the pro se

draftsman, the allegations in the Complaint at most suggest only that certain defendants

dispossessed Frazier of his “laptop” and one or more “flash drives,” and that on each

device was stored copyrighted material. Compl. at ¶ 10 & “Discussion.”4 Without factual

material related to an ostensibly copyright-infringing work produced by any of the


3
  Contrary to Frazier’s position, see Br. at 3, a threadbare recitation of these elements will
not suffice, Iqbal, 556 U.S. at 678 (citation omitted); the allegations must set forth facts
(not legal conclusions), id., and they must be plausible, see Bistrian v. Levi, 696 F.3d
352, 365 (3d Cir. 2012) (“The touchstone of the pleading standard is plausibility.”).
4
  Frazier’s allegation that the defendants “converted plaintiff[’s] intellectual property
titles,” Compl. at ¶ 10, is at best an incredibly vague assertion of fact, and at worst a bald
conclusion of law to be ignored when making a determination under § 1915(e)(2)(B)(ii).
                                                5
defendants, however, the allegations do not raise a reasonable expectation that discovery

will reveal evidence supporting the “copying” element of a copyright infringement claim.

See Grace Consulting, 307 F.3d at 206; Dam Things from Denmark, 290 F.3d at 561.

      For these reasons, the judgment of the District Court will be affirmed.




                                            6